F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             APR 5 2000
                              FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                Clerk

    TAMMY CLANTON, doing business
    as United Pharmaceutical/Nutri-Slim,
    Inc., an Oklahoma corporation,

                Petitioner,                              No. 99-9521
                                                      (No. M4-96-2019)
    v.                                               (Petition for Review)

    DRUG ENFORCEMENT
    ADMINISTRATION,

                Respondent.


                              ORDER AND JUDGMENT         *




Before BALDOCK , BRISCOE , and LUCERO , Circuit Judges.




         Appellants seek review of the Drug Enforcement Administration’s (DEA’s)

denial of their petition for remission or mitigation of administrative forfeitures of

currency and cashier’s checks. They contend that the forfeitures cannot stand

because no criminal charges were filed against them or in connection with the



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
transactions leading to the initial seizures of the monies and because probable

cause is lacking to connect the monies with any illegal transactions.

        We have jurisdiction over this appeal by virtue of 21 U.S.C. § 877.    1
                                                                                   The

scope of our review is quite narrow. It “is limited to assuring that the DEA

complied with statutory and procedural requirements.”          Yskamp v. DEA , 163 F.3d

767, 770 (3d Cir. 1998). In other words, the administrative denial of a petition

for remission or mitigation is not subject to judicial review on the merits.       See

United States v. One Parcel of Property      , 51 F.3d 117, 119 (8th Cir. 1995).

Appellants have not demonstrated that statutory and procedural requirements were

not met. Their contention that they did not receive adequate notice of the

forfeitures was presented to and rejected by the federal district court in a related

case.




1
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.

                                             -2-
      Accordingly, the petition for review of the DEA’s decision to deny

appellant’s petition for remission or mitigation is DENIED.



                                                  Entered for the Court



                                                  Carlos F. Lucero
                                                  Circuit Judge




                                       -3-